ORDER
THOMAS M. MURRAY, JR., of HACKENSACK, who was admitted to the bar of this State in 1971, having been ordered to show cause why he should not be temporarily suspended from the practice of law or the subject of proceedings pursuant to Rule 1:20-12 pending his compliance with the Order of the Court filed September 8, 2003, which required respondent to submit proof of his fitness to practice law;
And respondent having failed to appear on the return date of the Order to Show Cause;
*512And good cause appearing;
It is ORDERED that THOMAS M. MURRAY, JR., is temporarily suspended from the practice of law effective immediately, pending his compliance with the Order of the Court filed on September 8, 2003, and until the further Order of the Court; and it is further
ORDERED that THOMAS M. MURRAY, JR., be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that if respondent complies with the Order filed September 8, 2003, prior to the expiration of the three-month term of suspension also ordered this date for respondent’s unethical conduct in DRB 03-165, respondent shall not be reinstated to practice prior to the conclusion of the three-month term of suspension.